*194ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM: *
This case returns to us on remand from the Supreme Court of the United States. The Supreme Court vacated our judgment and remanded the case for further consideration in light of Gall v. United States, — U.S. -, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). Martinez-Corpus v. United States, — U.S. -, 128 S.Ct. 2427, 171 L.Ed.2d 226 (2008). Accordingly, we remand the case to the District Court for the Southern District of Texas for further proceedings not inconsistent with the opinion of the Supreme Court.
VACATED and REMANDED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.